BY THE COURT.
The Trust Co. of New Jersey brought an action in the Franklin Common Pleas against the Electric Sales Co. upon a trade acceptance. The parties agreed to waive the jury and submit the cause upon the issues to the court, which found in favor of the Trust Co. and rendered a judgment for the amount of the trade acceptance.
Error was prosecuted to the Court of Appeals, and it was claimed that the court below erred in receiving a deposition for the reason that it was not forwarded to the clerk of court. The Court of Appeals in affirming the judgment of the lower court held:
1. There is a latitude allowable in the matter of filing a deposition; and the trial court did not abuse its discretion in allowing the deposition to be received in evidence.
2. The principal question relates to the issue as to the good faith of the Trust Co. and as to whether it had notice of an infirmity in the note.
3. The undisputed evidence shows that the trade acceptance was negotiated before due in the regular course of business, for value.
4. The Sales Co. contends that a suspicion arises from the letter signed by the Trust Co. and forwarded to it, that such an infirmity in the instrument was known.
5. Actual notice or bad faith on the part of the endorsee of the negotiable promissory note, must be proved to invalidate his title thereto, where the instrument is regular upon its face and transfer is made in due course. Kitchen v. Loudenbach, 48 OS. 177.
6. Under this rule, there was sufficient evidence to justify the trial court in its judgment in favor of the Trust Co.
Judgment affirmed.